DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite the limitation "the first portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the barrier coating is an acrylic co-polymer dispersion-based adhesive”.  It is unclear as to what this means since claim 5, upon which claim 6 depends, recites that the adhesive may comprise of components such as an acrylic co-polymer dispersion-based adhesive or a barrier coating.  Since this recites that the barrier coating and acrylic co-polymer dispersion-based adhesive are different components, it is unclear as to how the barrier coating can comprise of said acrylic adhesive.  
Claim 17 recites the limitation "at least one of the second coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 12-16 and 18-20 are allowed.
Claims 2-11 and 17 would be allowable if claims would be amended to overcome the 112 2(b) rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites a method of forming a container from a sleeve blank wherein a second adhesive coating is printed upon at least a portion of a first adhesive coating upon the sleeve, resulting in an adhesive portion having a combined thickness of the first and second coatings, wherein the at least a portion extends along at least one of the side edges of the sleeve blank.  The closest prior art of Busse (US 4409045) discloses a method of manufacturing cups wherein an adhesive portion SA is placed upon at least two adjacent edges of the blank, but fails to teach or disclose the recited method of printing a second adhesive coating upon at least a portion of a first adhesive coating formed on the blank resulting in an adhesive portion having a combined thickness of the first and second coatings as currently claimed.  
Claim 19 is allowable for the same reasons as claim 1 above since it recites the same allowable limitations.  
The following prior art is considered pertinent, but does not make up for the deficiencies of Busse above:  Bussey (US 2082323) disclose a method of forming cups wherein a continuous adhesive portion is placed upon a blank along at least three sides of said blank (Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745